IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 21, 2008
                                No. 07-60071
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

DAVID JOE THOMAS

                                           Plaintiff-Appellant

v.

MICHELLE JORDAN, Mississippi Department of Corrections Director of
Records Department; WENDY POWER, Mississippi Department of Corrections
Director of Classification Department

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:06-CV-361


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      David Joe Thomas, Mississippi prisoner # 37145, pleaded guilty to
burglary and was sentenced to five years in prison. Thomas filed a 42 U.S.C.
§ 1983 suit, alleging that the defendants’ failure to classify him as a trusty
deprived him of the opportunity to earn 260 days of good time credits. The
district court dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60071

concluding that it failed to state a claim on which relief could be granted. This
appeal followed.
      In reviewing a dismissal for failure to state a claim pursuant to § 1915(e),
this court employs the same de novo standard of review applicable to dismissals
made pursuant to FED. R. CIV. P. 12(b)(6). Harris v. Hegmann, 198 F.3d 153, 156
(5th Cir. 1999).   The district court’s dismissal was correct.      There is no
constitutionally protected interest in either a custodial classification or the
possibility of earning good-time credits. Neals v. Norwood, 59 F.3d 530, 533 (5th
Cir. 1995); see also Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).
      Thomas’s appeal lacks arguable merit. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983). Therefore, we dismiss it as frivolous. See 5TH CIR. R. 42.2.
Because Thomas was incarcerated at the time he filed his notice of appeal and
at the time he filed his suit, the dismissal of this appeal as frivolous and the
dismissal by the district court of Thomas’s suit both count as strikes under 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Thomas is cautioned that he has now accumulated two strikes and that,
if he accumulates three strikes, he will not be able to proceed in forma pauperis
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2